The Opinion of the Court was delivered by Treat, J.*  This was a proceeding by scire facias to foreclose a mortgage. The defendant pleaded mil tiel record. On the trial before the Court, the plaintiff offered to read in evidence a mortgage corresponding with the one set out in the scirefacias, to which was annexed a certificate of acknowledgment in these words: “State of Illinois, Peoria County. Personally appeared before the undersigned, an acting justice of the peace, the above named mortgagor, who is personally known to me as the identical person, who executed said mortgage, and who acknowledged the same as his free act and deed for purposes therein expressed. A. M. Hunt, J. P. [Seal.]” The mortgage appeared to have been recorded. The defendant objected to the introduction of the mortgage, because the certificate of acknowledgment was defective, but the Court allowed it to be read in evidence, and rendered judgment for the plaintiff. The defendant prosecutes an appeal, and assigns for error the decision of the Court in permitting the mortgage to be read. The eleventh section of the iiJlct concerning conveyance of real property” (R. L. 132; Gale’s Stat. 150;) forbids any officer from taking the acknowledgment of any person to a deed or instrument of writing, “unless the person offering to make such acknowledgment shall be personally known to him to be the real person who and in whose name, such acknowledgment is proposed to be made, or shall be proved to be such by a credible witness,” and requires that the officer taking the acknowledgment “shall in his certificate thereof, state that such person was personally known to him to be the person whose name is subscribed to such deed or writing, as having executed the same, or that he was proved to be such by a credible witness.” The same Act authorizes deeds thus acknowledged, to be recorded. The eighteenth section of the aJlct concerning judgments and executions” (R. L. 376; Gale’s Stat. 393;) authorizes the foreclosure, by scire facias, of mortgages, which are duly executed and recorded.” The only point, then, for our decision, is whether the certificate of the acknowledgment of the mortgage was in compliance with the statute before referred to. It was said by this Court, in case of McConnell v. Reed, 2 Scam. 371, that “the evident object of the legislature, in these directions in relation to the acknowledgment of deeds, is to prevent one individual from personating another.” That object, we think, has been fully accomplished in the present case. The certificate states, that the “ above named mortgagor” personally appeared before the justice, and that he was personally known to him as the identical person who executed the mortgage. This is equivalent to the statement, that the individual was personally known to the justice to be the person whose name was subscribed to the mortgage. The term, “the above named mortgagor,” must be understood to mean the real party who was to execute the mortgage. We regard the certificate as a substantial compliance with the provisions of the statute. It is insisted, however, that the certificate is defective, in not showing that the person making it was a justice of the peace of Peoria county. The certificate purports on its face to have been made in Peoria county, and by a justice of the peace. The presumption from it is, that A. M. Hunt was a justice of the peace of that county, and acting in tire line of his duty. Independent of this, the Circuit Court may, as a matter of convenience, take notice of the fact who are justices of the peace, for the county in which it is held, without strict proof of their official character. Shattuck v. The People, 4 Scam. 477. The judgment of the Circuit Court is therefore affirmed with costs. Judgment affirmed.  Lockwood, J. did not hear the argument in the case, and gave no opinion.